DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/20/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Application Disclosure Statement (ADS)
Applicant's submission of a corrected ADS on 8/27/2020 is acknowledged and accepted.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6, 7; 16 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 5; 12 and 15 of U.S. Patent No. 10,665,457 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because, although broader, each of the claim limitations of claims 1-4, 6, 7; 16 and 20 of the instant application are read on and anticipated by the limitations of claims 1, 2, 4, 5; 12 and 15 of U.S. Patent No. 10,665,457 B2.
Specifically, current claims 1-4, 6, 7; 16 and 20 map to claims 1, 2, 4, 5; 12 and 15 of U.S. Patent No. 10,665,457 B2 as follows (Note: current claims 1, 4, 6; 16 and 20 are underlined and claims 1, 2, 4, 5; 12 and 15 of U.S. Patent No. 10,665,457 B2 are inside parentheses):
A.	Claims 1(1), 4(2+5), 6 (4), 7(4+12); 16 (15) and 20(15).
B.	Claim 2(1), where with respect to the limitation of the conductive layer 
includes a metal material, it is well-known in the art that conductive layers include a 
metal material for electrodes, barriers and other electrical contacts.
C.	Claim 3(1), where with respect to the limitation of wherein the metal 
material is selected from the group consisting of aluminum, copper, titanium, 
tantalum, tantalum nitride, nickel silicide, cobalt silicide, TaC and TaSiN, the cited 
metal materials are well-known, and are obvious as typical choices for electrodes,
barriers and other electrical contacts.
  
Claims 8-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8, 10, 11, 13 and 14 of U.S. Patent No. 10,665,457 B2 in view of Baier (US 2007/0049052 A1-applicant admitted prior art).
Current claims 8-13 map to claims 8, 10, 11 and 13 of U.S. Patent No. 10,665,457 B2 as follows (Note: current claims 8-13 are underlined and claims 8, 10, 11, 13 and 14 of U.S. Patent No. 10,665,457 B2 are inside parentheses):  
Specifically,
A.	Current claim 8 maps to claim 8 of U.S. Patent No. 10,665,457 B2 as follows (Note: current claim 8 is underlined and claim 8 of U.S. Patent No. 10,665,457 
B2 is inside parentheses): Claim 8(8).
Claim 8 of Patent No. 10,665,457 B2 satisfies current claim 8 except for the limitations of “a patterned photoresist layer on the first material layer”.
However, the combination of Baier’s teachings of a patterned photoresist layer (left-side/right-side resist patterns 3 in FIG. 14; ¶ [0074]) on a first material layer (a-Si 22; ¶ [0075]) would render all of the limitations of claim 1 obvious.
Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the teachings of Baier of a patterned photoresist layer on a first material layer with the limitations of claim 8 of Patent No. 10,665,457 B2 in order to reduce device critical dimensions (CD), allowing a higher integration of semiconductor devices (Baier; ¶ [0002]).

B.	Current claims 9-13 map to claims 10, 11, and 13 of U.S. Patent No. 10,665,457 B2 as follows (Note: current claims 9-13 are underlined and claims 10, 11, and 13 of U.S. Patent No. 10,665,457 B2 is inside parentheses): Claims 9(13 + Baier), 10(13 + Baier), 11(13 + Baier), 12(10 + Baier), and 13(11 + Baier)

Allowable Subject Matter
Claims 5, 14, 15 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
A.	For claim 5, the allowable subject is: wherein the removing of the patterned hard mask layer exposes the non-treated portions of the patterned silicon-containing layer.

B.	For claim 14, the allowable subject is: wherein the second portion of the patterned first material layer is exposed after the removing of the patterned photoresist layer.

C.	For claim 15, the allowable subject is: wherein the removing of the second portion of the patterned first material layer occurs after the removing of the patterned photoresist layer, and wherein the removing of the second portion of the patterned first material layer includes performing a dry etching process.

D.	For claim 17, the allowable subject is: wherein the forming of the first material layer on the substrate includes forming the first material layer directly on the substrate, wherein the forming of the second material layer on the substrate includes forming the second material layer directly on the first material layer, and 
wherein the forming of the first feature on the second material layer includes 
forming the first feature directly on the second material layer.

E.	For claim 18, the allowable subject is: wherein the removing of the second portion of the second material layer includes performing an etching process with an etchant  selected from the group consisting of tetramethyl ammonium hydroxide (TMAH), tetrabutylphosphonium hydroxide, tetraphenylarsonium hydroxide, KOH, NaOH and NH4OH.

F.	For claim 19, the allowable subject is: wherein a portion of the first material layer is exposed after the removing of the second portion of the patterned second material layer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W JONES whose telephone number is (408)918-9765. The examiner can normally be reached M-F 8:00 AM - 5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC W. JONES
Examiner
Art Unit 2892



/LEX H MALSAWMA/Primary Examiner, Art Unit 2892